IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOEL SNIDER,                                :   No. 572 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
CLINTON COUNTY (OOR),                       :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.